Case 1:19-cv-20448-FAM Document 8 Entered on FLSD Docket 03/01/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 ALLYSON ANDREWS                                               CASE NUMBER
                                                                  1:19−cv−20448−FAM
                        PLAINTIFF(S)

                              v.

 WESTLAKE SERVICES, LLC,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Westlake Financial Services




 as of course, on the date March 1, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Collette Quinones
                                                             Deputy Clerk

 cc: Judge Federico A. Moreno
     Allyson Andrews

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
